Citation Nr: 0917552	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the Veteran's son, S.N., prior 
to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.  

The appellant is the Veteran's spouse who is claiming 
benefits on behalf of their son, S.N.  It appears that the 
appellant is the custodian for the Veteran who is not 
competent for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by which the RO denied the 
Veteran's claim.  

In connection with this appeal, the appellant requested a 
personal hearing before a Veterans Law Judge.  She withdrew 
her hearing request in April 2009.  Accordingly, the Board 
will proceed with consideration of the appellant's claim 
based on the evidence of record, as she has requested.  See 
38 C.F.R. § 20.704(e) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part or on the 
part of her son, S.N.


REMAND

A remand is necessary for a comprehensive professional 
assessment of S.N.'s mental and/or physical limitations on or 
before attaining the age of 18.

The evidence of record is equivocal regarding whether S.N., 
the son of the appellant and the Veteran, was incapable of 
self-support be reason of physical or mental defect on the 
eve of his 18th birthday in August 2005.  

The record reflects that S.N. has experienced severe medical 
problems beginning in infancy when he was treated for 
leukemia.  In subsequent years, he underwent multiple 
surgeries due to a multiple exostosis which will apparently 
necessitate further surgeries throughout life.  There have 
been apparent endocrine problems, extreme short stature, 
borderline intellectual capacity, emotional problems, and a 
fragmented educational history due to extensive and frequent 
medical treatment.  S.N. also appears to have suffered from 
significant pain in the extremities.

While S.N. has been able to function independently and 
unsupervised within the confines of the appellant's home and 
very close surroundings, it is not clear to the Board whether 
S.N.'s various disabilities were shown to hinder self-support 
on or before his 18th birthday in the wider world beyond the 
sheltered environment of his mother's home.  Thus, the Board 
requests that a VA physician review the record in its 
entirety and interview S.N. to determine whether self-support 
was precluded as of his 18th birthday by reason of mental or 
physical defect.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA examination for an 
opinion of whether S.N. was shown to be 
permanently incapable of self-support by 
reason of mental or physical defect at the 
time of his 18th birthday.  The examiner is 
to review all of the pertinent documents 
in the claims file and to 
interview/examine S.N.  All findings and 
conclusions should be explained in detail, 
and the examination report should indicate 
whether the file was indeed reviewed.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Undertake any other development deemed 
necessary and readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant her 
representative should be issued a 
supplemental statement of the case.  The 
appellant and her representative should be 
given an opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


